                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION-FLINT

IN RE:                                               CHAPTER 13
Michael Jon Wilson                                   CASE NO: 20-30471
                                                     JUDGE: Joel D. Applebaum
           Debtor
______________________________/


              ORDER ADJOURNING CONFIRMATION HEARING


      IT IS HEREBY ORDERED that the Confirmation Hearing shall be adjourned to
August 11, 2020 at 9:00 a.m.


      IT IS FURTHER ORDERED that this case may be confirmed prior to the
adjourned date upon the approval of objecting creditors and the Chapter 13 Trustee.


      IT IS FURTHER ORDERED that Debtor’s counsel shall serve a copy of the
entered order on the Debtor and any interest parties as applicable within 7 days.



Signed on July 17, 2020




     20-30471-jda    Doc 27   Filed 07/17/20   Entered 07/17/20 07:33:08   Page 1 of 1
